     Case 1:20-cv-00856-NONE-SAB Document 59 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7   DAVID McDANIEL,                                       Case No.: 1:20-cv-00856-NONE-SAB
 8                                           Plaintiff, ORDER RE STIPULATION TO APPLY
                                                        CDCR DEFENDANTS’ MOTION TO
 9                  v.                                  DISMISS AND RULING THEREON TO
                                                        DEFENDANT A. STEELE-HICKS
10
     RALPH DIAZ, et al.,                                   (ECF No. 58)
11
                                         Defendants.
12

13         On January 15, 2021, a findings and recommendations issued recommending granting in part
14   and denying in part Defendants’ motion to dismiss. (ECF No. 57.) On February 4, 2021, the parties
15   filed a stipulation for the motion to dismiss to apply to Defendant Amber Steele-Hicks who had not
16   been served at that time and has since been served and sought representation. The parties stipulate
17   that the CDCR Defendants’ motion to dismiss (ECF No. 40), the Court’s Findings and
18   Recommendations thereon (ECF No. 57), and eventual order will apply to Ms. Hicks.
19         Accordingly, pursuant to the stipulation of the parties and finding good cause IT IS HEREBY
20   ORDERED that the CDCR Defendants’ pending motion to dismiss (ECF No. 40), the Findings and
21   Recommendations (ECF No. 57), and Court’s order thereon shall apply to Defendant Amber Steele-
22   Hicks as if the motion had been filed on her behalf initially.
23

24   IT IS SO ORDERED.

25   Dated:    February 5, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
